                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

MICHAEL MATTHEW MORRIS,                          )
                                                 )
               Movant,                           )
                                                 )
       v.                                        )          No. 1:19-CV-236 SNLJ
                                                 )
UNITED STATES OF AMERICA,                        )
                                                 )
               Respondent.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court on the motion of movant Michael Mathew Morris to vacate,

set aside, or correct sentence brought pursuant to 28 U.S.C. § 2255. The motion appears to be time-

barred, and the Court will order movant to show cause why the motion should not be summarily

dismissed.

                                          Background

       On August 21, 2018, movant pled guilty to possession of a firearm in furtherance of a drug

trafficking crime, in violation of 18 U.S.C. §§ 924(c)(1)(A) and 924(c)(1)(A)(i), possession of a

firearm, in violation of 18 U.S.C §§ 922(g)(1) and 924(a)(2), possession with intent to distribute

heroin, in violation of 21 U.S.C. §§ 841(a)(1) and 841 (b)(1)(C) and possession with intent to

distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 841 (b)(1)(C). United

States v. Morris, No. 1:18-CR-42SNLJ-2 (E.D. Mo.). On November 27, 2018, the Court sentenced

movant to a term of 96 months’ imprisonment and three years of supervised release. Movant did

not appeal.




                                                1
         On December 18, 2019 1 , movant filed a pro se motion to vacate, set aside, or correct

sentence under 28 U.S.C. § 2255. Movant requests that the Court vacate his sentence and

resentence him without the “922(g)” conviction.”

                                                    Discussion

         Motions brought pursuant to 28 U.S.C. § 2255 are subject to a one-year limitations period.

Peden v. United States, 914 F.3d 1151, 1152 (8th Cir. 2019). The limitations period runs from

the latest of four dates:

                  (1) the date on which the judgment of conviction becomes final;

                  (2) the date on which the impediment to making a motion created by
                  governmental action in violation of the Constitution or laws of the
                  United States is removed, if the movant was prevented from making
                  a motion by such governmental action;

                  (3) the date on which the right asserted was initially recognized by
                  the Supreme Court, if that right has been newly recognized by the
                  Supreme Court and made retroactively applicable to cases on
                  collateral review; or

                  (4) the date on which the facts supporting the claim or claims
                  presented could have been discovered through the exercise of due
                  diligence.

28 U.S.C. § 2255 (f). In practice, however, the one-year statute of limitations “usually means that

a prisoner must file a motion within one year of the date on which the judgment of conviction

becomes final.” Mora-Higuera v. United States, 914 F.3d 1152, 1154 (8th Cir. 2019).

         Pursuant to 28 U.S.C. § 2255(f)(1), the one-year limitations period runs from “the date on

which the judgment of conviction becomes final.” An unappealed criminal judgment becomes


1
 Under the prison mailbox rule, a 28 U.S.C. § 2255 motion to vacate is deemed timely filed when an inmate deposits
it in the prison mail system prior to the expiration of the filing deadline. See Moore v. United States, 173 F.3d 1131,
1135 (8th Cir. 1999).

                                                          2
final when the time for filing a direct appeal expires. See Anjulo-Lopez v. United States, 541 F.3d

814, 816 n.2 (8th Cir. 2008); and Never Misses A Shot v. United States, 413 F.3d 781, 782 (8th Cir.

2005). In a criminal case, a defendant’s notice of appeal must be filed in the district court within

fourteen days. Fed. R. App. Proc. 4(b)(1).

       Here, movant was sentenced on November 27, 2018. He had fourteen days to file an appeal,

which he did not do. Thus, his judgment became final on Tuesday, December 11, 2018, at which

point the statute of limitations began to run. From that point, movant had until December 11, 2019

in which to timely file his motion. However, he did not file the instant motion until December 18,

2019 approximately seven days late. Therefore, his motion appears untimely under § 2255(f)(1).

       Movant does not speak to the timeliness of his motion; however, he asserts actual

innocence in his motion to vacate, asserting that he is able to mount a challenge to his conviction

under 18 U.S.C. § 922(g) pursuant to the recent Supreme Court case of Rehaif v. United States,

139 S.Ct. 2191 (2019).

                            Timeliness Under 28 U.S.C. § 2255(f)(3)

       Pursuant to 28 U.S.C. § 2255(f)(3), the one-year limitations period begins to run from “the

date on which the right asserted was initially recognized by the Supreme Court, if that right has

been newly recognized by the Supreme Court and made retroactively applicable to cases on

collateral review.” Movant asserts that his § 2255 motion is timely because it was filed within one

year of Rehaif v. United States, 139 S.Ct. 2191 (2019), which was decided on June 21, 2019.

However, it does not appear that Rehaif is applicable to movant’s case.

       In Rehaif v. United States, the Supreme Court determined that in a prosecution under 18

U.S.C. § 922(g) and 18 U.S.C. § 924(a)(2), the government “must show that the defendant knew


                                                 3
he possessed a firearm and also that he knew he had the relevant status when he possessed it.” 139

S.Ct. 2191, 2194 (2019). The petitioner in Rehaif was inside the United States on a nonimmigrant

student visa. Id. He received poor grades and was dismissed by his university. Id. Upon dismissal,

the university advised petitioner “that his immigration status would be terminated unless he

transferred to a different university or left the country.” Id. After the government learned that

petitioner had gone to a firing range and shot two firearms, he was prosecuted for possessing

firearms as an unlawful alien in the United States, in violation of § 922(g) and § 924(a)(2). Id.

       Hamid Mohamed Ahmed Ali Rehaif took his case to trial. Id. He was convicted by a jury

and sentenced to 18 months’ imprisonment. Id. Rehaif appealed, arguing that the judge erred by

instructing the jury that it did not have to find that he knew he was in the country unlawfully. Id.

at 2195. The United States Court of Appeals for the Eleventh Circuit affirmed petitioner’s

conviction, determining that the jury instruction was correct. Id. The Supreme Court reversed,

concluding that “the Government must prove both that the defendant knew he possessed a firearm

and that he knew he belonged to the relevant category of persons barred from possessing a

firearm.” Id. at 2200.

       Like the petitioner in Rehaif, the movant in this case was sentenced under 18 U.S.C. §

922(g). Nevertheless, as explained below, the holding in Rehaif does not appear to act to extend

the statute of limitations in movant’s case. First, there are important factual dissimilarities between

Rehaif and movant’s case. Rehaif was not a felon, but an immigrant who overstayed his visa. He

pleaded not guilty and elected to go to trial, where he was convicted by a jury.

       Movant, on the other hand, is a United States citizen. He pleaded guilty to being a felon in

possession of a firearm. As part of that plea, movant signed a plea agreement in which he “admits


                                                  4
to knowingly violating Title 18 United States Code, Section 922(g)(1).” Thus, the issue in Rehaif

– that of the government’s burden of proving that the defendant knows his status – is not relevant

here. See Taylor v. Huggins, 2019 WL 6481799, at *4 (N.D. W. Va. 2019) (explaining that Rehaif

did not apply to petitioner’s motion because he “pleaded guilty to this charge in a plea agreement

which set forth the elements of the offense”); Moore v. United States, 2019 WL 4394755, at *1

(W.D. Tenn. 2019) (explaining that unlike Rehaif, who went to trial, petitioner “pleaded guilty,

waived his right to trial, and accepted responsibility for his actions”); and United States v. Shobe,

2019 WL 3029111, at *2 (N.D. Okla. 2019) (stating that Rehaif had “no effect on the validity of

defendant’s conviction under § 922(g), because there is no dispute that he knew he was a prohibited

person who could not lawfully possess a firearm”).

       Second, in order to receive the benefit of the statute of limitations in 28 U.S.C. § 2255(f)(3),

the Supreme Court must have recognized a new constitutional right. There is no indication in

Rehaif that the Supreme Court did this. Rather, the Supreme Court engaged in statutory

interpretation. See In re Palacios, 931 F.3d 1314, 1315 (11th Cir. 2019) (explaining that Rehaif

decision did not announce a new rule of constitutional law, but rather clarified that “in prosecuting

an individual under 18 U.S.C. § 922(g) and 18 U.S.C. § 924(a) (2)…the government must prove

that the defendant knew he violated each of the material elements of § 922(g)”); United States v.

Class, 930 F.3d 460, 469 (D.C. Cir. 2019) (stating that Rehaif resolved a matter of statutory

construction, not the constitutional right to due process); and Littlejohn v. United States, 2019 WL

6208549, at *2 (W.D. N.C. 2019) (stating that “Rehaif did not announce a new rule of

constitutional law but rather clarified the requirements of 18 U.S.C. § 922(g) and 924(a)(2)”).

       Finally, even if the Supreme Court did announce a new rule, movant has not


                                                  5
demonstrated that the new rule has been made retroactively applicable to cases on collateral

review. While not discussed in Rehaif, other courts addressing the issue have determined that

Rehaif is not to be applied retroactively. See Palacios, 931 F.3d at 1315 (stating that even if

Rehaif had announced a new rule of constitutional law, it was not made retroactively applicable

to cases on collateral review by the Supreme Court”); Shobe, 2019 WL 3029111, at *2 (stating

that Rehaif has not been made retroactively applicable to cases on collateral review); Moore,

2019 WL 4394755, at *2 (stating that the Supreme Court’s decision in Rehaif “did not announce

a new rule of constitutional law made retroactive to cases on collateral review”); and Nixon v.

United States, 2019 WL 6498088, at *3 (N.D. Tex. 2019) (explaining that the Supreme Court in

Rehaif did not announce a new rule made retroactive; rather, it merely interpreted 18 U.S.C. §

922(g) to require the government to show that the defendant knew he had the relevant status

when he possessed a firearm). For these reasons, it does not appear that Rehaif entitles movant to

the one-year limitations period in 28 U.S.C. § 2255(f)(3).

       As discussed above, movant’s 28 U.S.C. § 2255 motion looks to be untimely. Under §

2255(f)(1), movant’s one-year limitations period expired on December 11, 2019, approximately

seven days before movant filed the instant motion. Meanwhile, the limitations period in §

2255(f)(3) does not seem to apply to movant, as his case is factually distinguishable from Rehaif,

and because Rehaif did not announce a new rule of constitutional law made retroactively

applicable to cases on collateral review. Before dismissing a case for untimeliness, however, a

court must accord the movant fair notice and an opportunity to present his position. See Day v.

McDonough, 547 U.S. 198, 210 (2006). Therefore, movant will be directed to show cause why

his § 2255 motion should not be denied and dismissed as time-barred. Movant will be given


                                                 6
thirty (30) days from the date of this order in which to submit a written response. Failure to

respond will result in the dismissal of this motion without further proceedings.

       Accordingly,

       IT IS HEREBY ORDERED that movant shall show cause, in writing and no later than

thirty (30) days from the date of this Order, why the instant § 2255 motion should not be denied

and dismissed as time-barred.

       IT IS FURTHER ORDERED that if movant fails to comply with this Order, his § 2255

motion will be dismissed without further proceedings.

       Dated this      7th    day of January, 2020.




                                                  STEPHEN N. LIMBAUGH, JR.
                                                  UNITED STATES DISTRICT JUDGE




                                                 7
